Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered January 11, 2005, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As conceded by the prosecution, under the circumstances of this case, the defendant’s purported waiver of his right to appeal his sentence cannot be considered knowing, voluntary, and intelligent (see People v Brown, 13 AD3d 548 [2004]; People v Williams, 258 AD2d 544 [1999]; People v Rose, 236 AD2d 637 [1997]; People v Rolon, 220 AD2d 543 [1995]). Accordingly, we have considered the defendant’s contentions that the sentence imposed was unconstitutional as applied or otherwise excessive. We find that the defendant’s contentions are without merit (see *830People v Moore, 261 AD2d 421 [1999]; People v James, 251 AD2d 208 [1998]; People v Suitte, 90 AD2d 80 [1982]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.